Citation Nr: 1530943	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  12-25 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Entitlement to an initial disability evaluation in excess of 20 percent for instability of the left knee.

2.  Entitlement to a disability rating in excess of 20 percent for left knee traumatic arthritis, status-post fracture with open reduction internal fixation with residual scar.


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel








INTRODUCTION

The Veteran served on active duty from April 1975 to April 1978, and from August 1978 to July 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board has not listed representation in this decision.  The California Department
of Veterans Affairs was previously provided copies of jurisdictional documents and
previously submitted information on the Veteran's behalf.  However, his claim
file does not contain a VA Form 21-22 granting power-of-attorney status to that
organization or to any other Veterans Service Organization (VSO).  In an effort to
determine whether the Veteran desired representation, the Board sent the Veteran a
clarification letter in June 2014, however, he did not respond.  Accordingly, no representation is listed in this decision.

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's instability of the left knee has been manifested by no greater than pain and moderate instability, based on abnormal anterior/posterior cruciate ligaments testing.

2.  Throughout the period on appeal, the Veteran's left knee traumatic arthritis, status-post fracture with open reduction internal fixation with residual scar has been manifested by no greater than pain, flexion limited to no less than 90 degrees, extension within normal limits, full motor strength, no additional loss of use on repetitive motion or limitation of joint function due to fatigue or lack of endurance, and two (2) stable, well-healed, linear, nontender superficial scars, with a total area of less than 39 square centimeters.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in excess of 20 percent for instability of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5257 (2014).

2.  The criteria for a disability evaluation in excess of 20 percent for left knee traumatic arthritis, status-post fracture with open reduction internal fixation with residual scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5260 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  

The Veterans Claims Assistance Act of  2000 (VCAA) notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

VA satisfied the notification requirements of the VCAA by means of a letter dated in January 2011, which advised the Veteran of the evidence necessary to substantiate his original service connection claim, as well the evidence necessary to substantiate his claim to an increased disability rating.  This letter also satisfied the requirements of Dingess.  This appeal, however, arises from the Veteran's disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Nonetheless, following his notice of disagreement, a July 2012 Statement of the Case (SOC) readjudicated the Veteran's claim and provided him with the rating criteria under which his disabilities have been rated.

VA's duty to assist has also been satisfied.  The claims file contains the Veteran's VA treatment records, as well as VA examination reports dated in February 2011 and October 2014.  Additionally, the claims file contains the Veteran's statements in support of his claims.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain that have not already been obtained and associated with the record.

Review of the examination reports shows that the VA examiners obtained a history of symptomatology and treatment from the Veteran, performed comprehensive examinations, along with reviews of available diagnostic test results, and provided sound reasons and bases for their findings.  In addition, the examination reports provide the diagnostic criteria necessary to evaluate the severity of the Veteran's disabilities.  Accordingly, the Board concludes that the examination reports are adequate upon which to base decisions in this case.

Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's 

service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2014).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).   

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2014).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  
38 C.F.R. § 4.40 (2014).  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  Id. 

With regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2014).  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

The Court has held that when evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40 ) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206. The fact that the revised criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The Board notes that the words "slight," "moderate" and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, so that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2014).

Limitation of motion of the knee is evaluated under 38 C.F.R. § 4.71, DCs 5260 and 5261.  Under DC 5260, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a maximum 30 percent rating is warranted for flexion limited to 15 degrees.  Under DC 5261, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.  

For VA compensation purposes, normal flexion of the knee is to 140 degrees, and normal extension is to zero degrees.  38 C.F.R. § 4.71a, Plate II (2014).

Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

The Veteran's left knee instability has been rated under DCs 5003-5257, recurrent, subluxation or lateral instability of the knee.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2014).

Under DC 5003, degenerative arthritis (hypertrophic or osteoarthritis) established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, DC 5003.  However, when the limitation of motion of the specific joint or joints is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.59; Hicks v. Brown, 8 Vet. App. 417, 420 (1995) (citing Litchenfels v. Derwinski, 1 Vet. App. 484, 488 (1991)).  In the absence of limitation of motion, 
x-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, x-ray evidence of arthritis involving two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added, under DC 5003. 

Under DC 5257, slight impairment of either knee, including recurrent subluxation or lateral instability, warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate impairment, while a 30 percent evaluation requires severe impairment.  38 C.F.R. § 4.71a, DC 5257.

The Veteran's left knee traumatic arthritis, status-post fracture with open reduction internal fixation with residual scar has been rated under DCs 5003-5060.

A claimant who has arthritis and instability of the knee may be rated separately under DC 5003 and DC 5257 (recurrent subluxation or lateral instability); rating a knee disability under both of these codes does not amount to pyramiding under 
38 C.F.R. § 4.14 (2014).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.

In February 2011, pursuant to his original claims, the Veteran was afforded a VA examination, at which time, he reported experiencing left knee weakness, stiffness, lack of endurance, fatigability and pain.  He denied swelling, giving way, locking, tenderness, effusion, subluxation and dislocation.  He reported flare-ups as often as three time per day and reported difficulty with standing and walking.  He added that his knee pain prevented him from doing his full tasks as a painter, including climbing ladders and carrying heavy equipment.  Upon examination, flexion was zero to 90 degrees, with pain at 90 degrees.  Extension was full at zero degrees.  Joint function was not additionally limited by pain, fatigue, weakness lack of endurance or incoordination after repetition.  There was tenderness without edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment or drainage.  While the left knee medial and lateral collateral ligaments stability test, as well as the medial and lateral meniscus test were within normal limits, the anterior and posterior cruciate ligaments stability test was abnormal with moderate instability.  There was a linear scar precisely located on the left knee medially.  The entire scar measured 10.0 cm by 0.2 cm.  The scar was painful on examination without skin breakdown, and was superficial with no underlying tissue damage.  Inflammation and edema were absent.  There was no keloid formation.  The scar was not disfiguring and did limit the Veteran's motion, which resulted in limited bending.  There was also limitation of function, which was limited bending.  The two scars had a total area of less than 39 square centimeters.

Treatment records show that the Veteran was receiving treatment for his left knee at the Loma Linda University Health Care VA Medical Center (VAMC).  Of record is a May 2012 letter from the Veteran's treating physician, L.V.M., M.D.  He wrote that the Veteran had moderate to severe left knee degenerative joint disease.  Although he incorrected stated that the Veteran had undergone a left knee replacement in 1985, treatment reports show that the surgery was actually to repair a left knee fracture with open reduction internal fixation.  Dr. M. also wrote that the Veteran had many problems performing his job as a painter, including falling due to his left knee giving way; he added that the Veteran had recently fallen from a ladder and fractured his left wrist.   Outpatient medical evaluations in April 2010, June 2010 and February 2011 revealed no edema in the extremities.

In October 2014, the Veteran was afforded a second VA examination, at which time, he complained of daily left knee pain.  He said he worked full-time, but said the pain did not interfere with his job.  He reported flare-ups, which he described as pain at night while asleep.  He denied any functional loss of impairment of the left knee.  Upon examination, range of motion for the left knee was within normal limits of zero to 140 degrees.  The Veteran was able to perform repetitions without any change in range of motion.  There was, however, pain with movement, including tenderness on palpation of the medical and lateral aspects of the patella without any deformity or redness or abnormal ranges of motion.  The examiner estimated that there was only an additional 5 degrees loss of range of motion in both flexion and extension,  due to pain and/or functional loss during flare-ups or when the joint is used repeatedly over a period of time.  Muscle strength testing was normal.  There was no ankylosis, muscle atrophy, history or evidence of recurrent patellar subluxation, lateral instability or recurrent effusion.  Joint instability testing revealed nor instability in the left or right knee.  The two prior surgical scars were well-healed, linear, nontender and stable, measuring 10 x .2 cm and 14 x .2 cm, respectively.  X-rays revealed moderate degenerative joint disease (for which the Veteran was recently service-connected).  The clinician opined that, due to the Veteran's left knee disorder, he could only perform light physical and sedentary work.  With regard to the Veteran's complaints of his left knee giving way, the examiner said it was related to his 1984 knee injury in service.  He added that, even though the Veteran had a stable knee examination during this evaluation, it was possible that his fall in 2012 was due to the left knee giving way while he was climbing a ladder.  He said that for the last 30 years, the Veteran was able to work as a painter effectively despite the knee injury, however, the type of injury he had, over the years, likely could have created an arthritic condition with an internal derangement, which could cause the giving way (in this regard, the Board observes that the Veteran's inferred claim of entitlement to service connection for fracture of the wrist, as secondary to his left knee disorders, is currently being considered at the Agency of Original Jurisdiction).

Applying the pertinent legal criteria to the facts of this case, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to an initial disability rating in excess of 20 percent for instability of the left knee under DC 5257.  As noted above, despite the Veteran's assertion that the symptoms from his left knee instability had increased in severity, the clinical findings during the October 2014 examination show that the condition actually improved, as there was no evidence of any knee instability.  The anterior and posterior cruciate ligaments were noted to be intact, as were the medial and lateral collateral ligaments and the medial lateral meniscus ligament.  Moreover, neither the VA examiner, nor the Veteran's treating VA physician, ever noted any left knee instability following the February 2011 examination.  

The preponderance of evidence is also against the Veteran's claim of entitlement to a disability rating in excess of 20 percent for left knee traumatic arthritis, status-post fracture with open reduction internal fixation with residual scar under DC 5260.  Again, his symptomatology, as shown during the October 2014 examination, showed an actual improvement in his disability, as he had full range of motion of the left knee.  Moreover, despite the fact that both VA examiners who evaluated him over the course of the appeal found that there was objective evidence of pain, there were no findings of fatigue, lack of endurance, weakness, lack of coordination or decrease in degrees of range of motion upon repetitive motion, which, if present, could possibly warrant a higher disability rating.  See Deluca, supra.  Additionally, because, during the course of the appeal, there was never any objective finding of limitation of flexion limited to 15 degrees, or limitation of extension limited to at least 20 degrees, a higher disability rating is not warranted under either DC 5260 or 5261.

As to the Veteran's scars, a separate disability rating is not warranted in this case, as there has been no objective evidence that either scar is unstable or painful, or deep and nonlinear, or that the area of the two scars is at least 39 square centimeters (6 square inches).

The Board has also considered whether other diagnostic codes are applicable to either of the Veteran's left knee disabilities.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").

The remaining diagnostic codes relating to knee disabilities include 5256 (for ankylosis),  5258 (for cartilage, semilunar, dislocated, with frequent episodes of "locking" pain and effusion into the joint), 5259 (for cartilage, semilunar, removal or, symptomatic) and 5263 (for genu recurvatum).  However, because there has never been objective evidence of ankylosis, semilunar, dislocated cartilage with frequent episodes of locking pain and effusion, removal or symptomatic semilunar cartilage, or genu recurvatum, none of these diagnostic codes are applicable.  

In denying the Veteran's claims for a higher disability evaluation, the Board also has considered whether he is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, however, as noted above, there is no evidence that either of the Veteran's left knee disorders presents such an exceptional disability picture that the available schedular evaluations are inadequate.  The Veteran's disabilities have been evaluated under the applicable diagnostic codes that have specifically contemplated the level of occupational impairment caused by the disability.  Moreover, there is no evidence that either of his disabilities has caused marked interference with employment or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  The current 20 percent disability ratings for each disorder contemplate the pain that is often associated with knee disabilities.  Although the Veteran has reported difficulties with climbing a ladder or lifting and carrying large amounts of weight, during the 2014 examination, he said that he was nonetheless able to perform his job duties.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board has also carefully reviewed and considered the Veteran's statements regarding the severity of his left knee disorders.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disabilities on appeal have been more severe than the assigned disability ratings reflect.  The Federal Circuit has held that lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disabilities on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

For the reasons stated above, the Board has concluded that the preponderance of the evidence is against the Veteran's claims of entitlement to a disability rating in excess of 20 percent for instability of the left knee and in excess of 20 percent for left knee traumatic arthritis, status-post fracture with open reduction internal fixation with residual scar.  As such, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Staged ratings are not applicable.


ORDER

Entitlement to a disability rating in excess of 20 percent for instability of the left 
knee is denied.

Entitlement to a disability rating in excess of 20 percent for left knee traumatic arthritis, status-post fracture with open reduction internal fixation with residual scar is denied.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


